DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim
This action is in reply to the action filed on 13 of October 2020.
Claims 1-7 have been amended.
Claims 1-7 have been examined and stand rejected.

Response to Amendment/Argument
35 USC § 101
Software per Se
With respect to the previous rejection of claims under 35 U.S.C. 101 Software per Se, Applicant's arguments have been fully considered and combined with the amended language, in particular the addition of a “processor” are sufficient to overcome the previous rejection in light of PEG 2019 released in January.

35 USC § 101
Applicant respectfully requests clarification of how these claims recite the management of personal behavior, relationships or interactions.  Examiner notes that upon re-examination and in light of the amended language the examiner has removed the “Certain Method of Organizing Human Activity”, specifically “managing personal behavior or relationships or interactions 
Applicant asserts that the foregoing recitations narrow claims 1 and 7 sufficiently that it is not possible to maintain that the claims as a whole are capable of monopolizing the abstract idea of providing advertising, marketing, sales, or the like, and therefore is an improvement in technology (i.e., practical application).  Examiner respectfully disagree.  The judicial exception is not integrated into a practical application. In particular, the claims do recite additional elements “a processor”, at least one “non-transitory storage medium”, and “a computer-based apparatus” however in order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶17-19 shown below under the USC 101 Rejection, and associated with the specification. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further, the claims do not include additional elements that 
Applicant asserts that the foregoing detailed steps of using reference times to compare model and target customer data items must be acknowledged to amount to significantly more than covering the abstract idea of providing advertising, marketing or sales services. Simply put, claims 1 and 7, as amended, are so detailed that they are incapable of monopolizing any reasonably framed abstract idea. Examiner respectfully disagree. The additional elements of using processors executing instructions stored on a memory when considered both individually and as an ordered combination amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept, therefore the claim is not patent eligible.  In summary, the limitations are not integrated into a practical application, and generally do not link the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Additionally, the appellant’s use of a computer is merely confining the abstract idea to a particular technological environment and thus fails to add an inventive concept to the claims, hence not providing significantly more. As noted in MPEP 2106.07(a)(III), there is no requirement for evidence to support a finding that the exception is not integrated into a practical application or that the additional elements do not amount to significantly more than the exception unless the examiner asserts that additional limitations are well-understood, routine, conventional activities in Step 2B. The question of patent eligibility under Alice rests on whether an abstract 

35 USC § 102/103
Applicant asserts that Nair, Green and Verma do not disclose, for example, the use or comparison of model customer reference times and target customer reference times.  Nor does any of Nair, Green or Verma disclose the conversion of purchase history times to relative times using the aforementioned reference times to create behavior histories. Applicant's representative has carefully perused the portions of Nair that are asserted to disclose the use of relative times and contends that Nair is silent with respect to these claim elements.   Examiner respectfully disagree.  "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide.  Examiner notes that the claim language does not expressly or inherently disclose “comparison of model customer reference times and target customer reference times”, instead the claim language discloses designating and converting those model customer reference times and target customer reference times.  Further, the Nair reference [174] teaches the amended claim language “the transaction processing server processor 106 may identify a first seen on or first used date of the portable financial devices of the plurality of customers or users 100 in the transaction data and/or transaction data categories of transactions of the plurality of customers or users 100 in the transaction data. The first seen on or 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed is directed to non-statutory subject matter.  The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 
	With respect to 2A Prong 1, claim 7 recites “extracting data items included in a model customer purchase history, said model customer data items including a time when the of a model customer who has achieved a higher rank by satisfying a predetermined condition.; designating the time when the model customer achieved a higher rank as a model customer reference time; converting  times stored in the  model customer purchase history to model customer relative times in relation to the model customer reference time;  extracting data items included in a target customer purchase history of a target customer who has not achieved the higher rank, said target customer data items including a time when the target customer was designated as an analysis target; designating the time when the target customer was designated as an analysis target as a target customer reference time,7Appl. No. 16/122,910SUN-11735 Amendment dated October 13, 2020Reply to Office Action of August 19, 2020converting, times stored in the target customer  purchase history to target customer relative times in relation to the target customer reference time; aggregating model customer data items and target customer data items based on a comparison of the model customer data items and target customer data items with predetermined aggregation rule conditions; segmenting model customer data items and target customer data items based on a comparison of the model customer data items and target customer data items with predetermined segmentation rule conditions; associating model customer relative times with model customer data items to create and store a model customer behavior history; associating target customer relative times with target customer data items to create and store a target customer behavior history; determining whether a the target customer behavior history is included in thein a model 
More specifically, claims 1 and 7 are directed to “Certain Method of Organizing Human Activity’, specifically “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)” as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea. 
Dependent claims 2-6 contain the same abstract idea with respect to claims 1 and they further limit the abstract idea.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claim 1 recites additional elements yet the additional element does not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular 
In particular, the claims 1 and 7 do recite additional elements “a processor”; and “at least one non-transitory storage medium” storing at least one program that when executed by the processor configures the data management “computer-based apparatus” to perform the steps of.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶17-19 “The data management apparatus 10 is, for instance, a computer such as a notebook computer or a server apparatus and is configured by comprising a central processing unit 11, a main memory device 12, an auxiliary memory device 13, and a communication device which is omitted from the drawings. The central processing unit 11 is, for instance, a CPU (Central Processing Unit) and performs various arithmetic operations. The main memory device 12 is, for instance, a RAM (Random-Access Memory) and stores various information. The auxiliary memory device 13 is a ROM (Read Only Memory), a HDD (Hard Disk Drive) or an SSD (Solid State Drive), and the like, and stores various information. Note that the communication device is configured from an NIC (Network Interface Card), for example, and performs protocol control during communication with the client terminal 20” associated with the specification.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. 
	With respect to step 2B, claims 1 and 7 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more data management computer-based apparatus to perform the steps of”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶17-19 as disclosed above.
	As a result, claims 1 and 7 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Claim 5 discloses the additional element “screen display unit”. This is a generic computer component recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶30 “he functions of the client terminal 20 (the screen display unit 201 and the like) may be realized by the central processing unit 21 reading a program which is stored in auxiliary memory device to the main memory device 22 and executing the program (software), may be realized by hardware such as a dedicated circuit, or may be realized by a combination of hardware and software”.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 

After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20190057400 to Nair et al. (hereinafter referred to as “Nair”) in view of US 20040128196 to Shibuno (hereinafter referred to as “Shibuno”).
 
(A)	As per Claims 1 and 7: 
Specifically, Nair expressly discloses the following:
a processor; and at least one non-transitory storage medium storing at least one program that when executed by the processor configures the data management computer-based apparatus to perform the steps of: (Nair ¶69 computer program product for modeling customer behavior in a behavior-monitored system, the computer program product comprising at least one non-transitory computer-readable medium including program instructions that, when executed by at least one processor cause the at least one processor to: receive current transaction data associated with at least one current transaction of the at least one customer with at least one other merchant; determine the loyalty segment of the at least one customer based at least partially on the current transaction data; and communicate, in response to the determination, an authorization request message to the at least one merchant).
extracting data items included in a model customer purchase history, said model customer data items…; (Nair ¶176-177 The transaction processing server processor 106 can determine the rankings of the plurality of customers or users 100 with respect to the identified merchant and the at least one peer merchant. For example, for the customer attribute of an amount spent (transaction history) by a customer at a merchant over a period of time, the plurality of customers or users 100 can be ranked from the customer or user 100 having the lowest amount spent at the merchant over the period of time to the customer or user 100 having the highest amount spent (model customer) at the merchant over the period of time, and this customer attribute of an amount spent by a customer at a merchant over a period of time can be determined with respect to any individual merchant or group of merchants).
designating the time when the model customer achieved a higher rank as a model customer reference time; (Nair ¶185-186  The geographic location (or the specific customer demographic) may be evaluated for increasing penetration based at least partially on an amount of disengaged penetration in the geographic location (or the customer demographic), a spend growth rate of the geographic location (or the customer demographic), a spend share of the geographic location (or the customer demographic), or any combination thereof, where pend share may be determined based at least partially on a spend growth of the geographic location (or the customer demographic) in a time period, e.g., the past 12 months, benchmarked against the same metric for the larger geographic location).
converting times stored in the model customer purchase history to model customer relative times in relation to the model customer reference time; (Nair ¶174 the transaction processing server processor 106 may identify a first seen on or first used date of the portable financial devices of the plurality of customers or users 100 in the transaction data and/or 
converting times stored in the target customer purchase history to target customer relative times in relation to the target customer reference time; (Nair ¶174 the transaction processing server processor 106 may identify a first seen on or first used date of the portable financial devices of the plurality of customers or users 100 in the transaction data and/or transaction data categories of transactions of the plurality of customers or users 100 in the transaction data. The first seen on or first used date can be used to normalize the transaction data of the plurality of customers or users to a same scale).
segmenting model customer data items and target customer data items based on a comparison of the model customer data items and target customer data items with predetermined segmentation rule conditions; (Nair ¶128, 180 Clause 58. The system of any of clauses 33-57, wherein the at least one identified merchant objective indicates at least the at least one target segment to which the at least one rule is applied. FIG. 4 shows the plurality of customers or users segmented into one of an identified merchant high engagement band, an identified merchant moderate engagement band, and an identified merchant low engagement band based at least partially on the identified merchant engagement level of each customer, and the plurality of customers or users 100 can be segmented into one of a peer merchant high engagement band, a peer merchant moderate engagement band, and a peer merchant low engagement based at least partially on the peer merchant engagement level of each customer
associating model customer relative times with model customer data items to create and store a model customer behavior history; (Nair ¶166, 184 income and/or age may be 
associating target customer relative times with target customer data items to create and store a target customer behavior history; (Nair ¶176, 184 The transaction processing server processor 106 can scale the customer attributes for a portable financial device having a shorter transaction history, e.g., a more recent first seen on or first used date, to that of a portable financial device that has a longer or scaled transaction history with respect to transaction data categories of transactions. For example, a portable financial device having 4 transactions in a transaction data category of coffee in a 3 month transaction history can be scaled to having 16 transactions in the 
determining whether the target customer behavior history is included3Appl. No. 16/122,910SUN-11735 Amendment dated October 13, 2020Reply to Office Action of August 19, 2020in the model customer behavior history based on a comparison of the model customer behavior history with the target customer behavior history, including a comparison of model customer relative times of with target customer relative times; (Nair ¶173-175 FIG. 20 is a view illustrating an example in which the number of customers of a single year is rank-divided according to the sales amount per one customer as a customer contribution analysis. FIG. 21 is a view illustrating a result of a customer contribution analysis in which the number of customers is rank-divided on the same criterion as the criterion of FIG. 20 three years later after the customer contribution analysis shown in FIG. 20.  The client company can know the trends of the new customer acquisition and customer withdrawal based on the analytical result as illustrated in FIGS. 20 to 23. For example, of all customers of those days who were subjected to the client contribution analysis in FIG. 20, the client company can know that the number of persons, who remain as customers, is only 37%, and 28% of customers withdraw per year in three years later with reference to FIGS. 22 and 23. Moreover, it is shown that the customers belonging to the low rank tend to 
generating a behavior history visualization or analysis output based on the determination of whether the target customer behavior history is included in the model customer behavior history; (Nair ¶173-175 the client company can know the trends of the new customer acquisition and customer withdrawal based on the analytical result as illustrated in FIGS. 20 to 23.  Then, the client company can perform the targeting of customers with consideration given to these trends).
Although Nair teaches determining an identified merchant engagement level of one or more customers with respect to an identified merchant of a plurality of merchants based at least partially on transaction data associated with a plurality of transactions between the at least one customer and the plurality of merchants and determining one or more customers’ attributes based at least partially on previous transactions in order to rank customer loyalty, it doesn’t expressly disclose a time when the target customer was designated as an analysis target as a target customer reference time, converting transaction history (time) into relative time in relation to the transaction history, however Shibuno teaches: 
…including a time when the model customer achieved a higher rank by satisfying a predetermined condition; (Shibuno ¶132, 187, 195 the client company extends an invitation to a secret sale, an invitation to other special sales, an invitation to other event to the customer who conforms to a predetermined condition (for example, a customer whose loyalty or rank is more than a predetermined degree) by, for example, DM, e-mail, or telephone.  Fig. 37 shows that the commodity to be mainly purchased is shifted to blouses from bottoms in the case of the customer 
extracting data items included in a target customer purchase history of a target customer who has not achieved the higher rank, said target customer data items including a time when the target customer was designated as an analysis target; (Shibuno ¶190-194 it is shown that the customers, who newly enroll, start from the lower rank in many cases and are divided into the higher rank and the lower rank with the passage of time. It is also shown that there is a possibility that the customers, who moved up to the upper rank, will move up to a much upper rank and the customers, who moved down to the lower rank, will move down to a much lower rank with the passage of service duration.  Regarding the outbound belonging to the division of “relation-making”, FIGS. 42A and 42B illustrate a case in which the following setting is performed. Namely, target customers are those who made a first purchase, (up to a next purchase), and those who have a purchase amount of money or a purchase commodity history that conforms to a condition urgently designated by an operator, and the outbound with the contents including no text in which a commodity is sold is performed to such customers on the next day when the 
designating the time when the target customer was designated as an analysis target as a target customer reference time; (Shibuno ¶189  Referring to FIG. 39, it is shown that the average age of the current customers is about 29 and the main ages are 25 to 31. It is also shown that the mode value of customers' ages at an enrolling time is 25, and the mode value of customers' ages at a withdrawing time is 27 and the average is about 30. Moreover, referring to FIG. 40, it is shown that the service duration of current customers is approximately 2 years. It is also shown that correlation between the service duration of customers and the age is not so strong.  It can be consider that the client company plans strategies such as “Encourage the customers with about ages 18 to 23 to enroll in order to reduce the average age of customers in view of the fact that the shop handles accessories” and “Aim at encouraging the customers of the shops in Japan to continue to receive service over 5 years in average in view of the fact that female college graduates work for 5.4 years in average and female high school graduates work for 7.3 years in average” based on such understanding and executes the strategies).
aggregating model customer data items and target customer data items based on a comparison of the model customer data items and target customer data items with predetermined aggregation rule conditions; (Shibuno ¶182-185 regarding the element that satisfies a predetermined condition, the main office terminal 12 and the shop terminal 33 may display the pertinent portion in a different manner from the other element value at the time of displaying each of the screens of FIGS. 30 to 36.  The main office terminal 12 and the shop terminal 33 may execute the aforementioned processing relating to the customer flow analysis according to any conditions, for example, area, shop, salesperson, commodity, physique, and the like without 
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Nair’s computer program product for modeling customer behavior ranking the plurality of customers with respect to the identified merchant where spend share is determined based at least partially on a spend growth of the geographic location in a time period, e.g., the past 12 months and specify a frequency of which the customer conducts a business transaction at the shop based on the customer attribute information of Shibuno as both are analogous art which teach solutions to benchmark customers against the same metric for the larger geographic location which identifies merchant moderate engagement band, and an identified merchant low engagement band as taught in Nair ¶69, 174-177, 180-186 and further predict a day when the customer comes to the shop based on the frequency, and a function of detecting an arrival of a predetermined time decided based on the predicted day to perform an output of a message that encourages execution of the action and/or an issue of an relation tool relating to the action as taught in Shibuno ¶132, 187-200.

(B)	As per Claim 2: 
Specifically, Nair expressly discloses the following:
wherein the determination of whether the target customer behavior is included in the model customer behavior history is based on the model customer data items that have been segmented and the target customer data items that have been segmented; (Nair ¶183-184, 190 each of the plurality of loyalty segments indicate a probability that a subset of customers in that segment is at least one of the following: loyal to the identified merchant, willing switch from the at least one peer merchant to the identified merchant, disengaged from the identified merchant, disengaged from a specific type of transaction associated with the identified merchant, or any combination thereof as seen in Fig. 4 below, where the transaction processing server processor analyzes the transaction data of the customers in the identified local geographic location(s) to determine spending attributes of the customers, such as, locality names, digital engagement, other shopping behavior such as a frequency of transactions, an average amount of transactions, and top transaction data categories, demographics of the focus customer groups or segments in the identified localities).

(C)	As per Claim 3: 
Specifically, Nair expressly discloses the following:
wherein the determination of whether the target customer behavior history is included in the model customer behavior history is based on the model customer data items that have been aggregated and the target customer data items that have been aggregated; (Nair ¶160, 176 the customer modeling behavior is based on each customer’s (target customer) transactions and spending history/habits out of a multitude of customers as well as a comparison of each customer’s transactions and spending  habits to other customers in order to rank each customer (model customer) with respect to a predetermined ranking of customers such as coffee 

Claim 4 is rejected under 35 U.S.C. 103 as being obvious by the combination of US 20190057400 to Nair et al. (hereinafter referred to as “Nair”) in view of US 20040128196 to Shibuno (hereinafter referred to as “Shibuno”) and in further view of US 20150073989 to Green et al. (hereinafter referred to as “Green”).

(A)	As per Claim 4: 
Specifically, Nair expressly discloses the following:
configured to further perform the step comprised of:  identifiably outputting a part of the model customer behavior history in which the target customer behavior history is included…; (Nair ¶179-181 with continued referenced to FIGS. 2 and 3, steps 2004 and 2006 may include a step 3016 in which the transaction processing server processor 106 classifies, segments, or buckets each customer or user 100 into one of a plurality of identified merchant engagement bands or buckets according to the composite score of that customer or user with respect to the identified merchant, and classifies, segments, or buckets each customer or user 100 into one of a plurality of peer merchant engagement bands or buckets according to the composite score of that customer or user with respect to the at least one peer merchant).  
Although Nair in view of Shibuno teaches transaction processing server processor 106 classifies, segments, or buckets each customer or user 100 into one of a plurality of identified merchant engagement bands or buckets according to the composite score of that customer or user with respect to the identified merchant into one of a plurality of peer merchant engagement bands  
…and a part in which the target customer behavior history is not included; (Green ¶432 the diversity index (342) may include an entropy value and/or a Gini coefficient, to represent the diversity of the spending (behavior) by the entity represented by the entity ID (322) across different areas). When the diversity index (342) indicates that the diversity of the spending data is under a predetermined threshold level, the variable values (e.g., 323, 324, . . . , 325) for the corresponding entity ID (322) may be excluded from the cluster analysis (329) and/or the factor analysis (327) due to the lack of diversity). 
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Nair in view of Shibuno’s composite score of that customer or user with respect to the identified merchant and have the diversity index include an entropy value and/or a Gini coefficient, to represent the diversity of the spending by the entity represented by the entity ID across different areas of Green as both are analogous art which teach solutions to have a system classify, segment, or bucket each customer one of a plurality of peer merchant engagement bands or buckets according to the composite score of that customer or user with respect to the at least one peer merchant as taught in Nair ¶179-181 in view of Shibuno and further exclude the diversity spending data from the cluster analysis and/or the factor analysis due to the lack of diversity as taught in Green ¶432.

Claim 5 is rejected under 35 U.S.C. 103 as being obvious by the combination of US 20190057400 to Nair et al. (hereinafter referred to as “Nair”) in view of US 20040128196 to 

(A)	As per Claim 5: 
Specifically, Nair expressly discloses the following:
a screen display unit; (Nair ¶36 communicating a targeted message to a mobile device of the at least one customer, wherein the targeted messages causes the mobile device of the at least one customer to automatically display at least one of the following).
Although Nair in view of Shibuno teaches an average rate showing that any customer at that rate or above to be a customer model and anyone below that rate to be a target customer it doesn’t expressly disclose behavioral nodes connecting to one another showing the relationship between expected behaviors and outliers (nonmatching behaviors) of customers and Verma teaches: 
configured to further perform the steps of: adding a nonmatching behavior as a node for each behavior in the behavior history of a plurality of model customers; connecting an arc to the added node to indicate each behavior history of the plurality of model customers; displaying an indication that each node has been associated with an arc on the screen display unit;  (Verma ¶112-117 FIG. 3 shows a diagram illustrating concepts for detecting new cases of outlier activity based on comparing user behavior against other users where the system detects new cases of outlier network activity by assessing the behavioral similarities between users within a network of users which is displayed in the interactive tool).

    PNG
    media_image1.png
    441
    692
    media_image1.png
    Greyscale

It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Nair in view of Shibuno’s customer modeling behavior based on each customer’s transactions and spending history/habits and detect new cases of outlier activities based comparison of user behavior of Verma as both are analogous art which teach solutions to predicting customer behavior as taught in Nair ¶160, 176 in view of Shibuno and detects new cases of outlier network activity by assessing the behavioral similarities between users within a network of users which is displayed in the interactive tool as taught in Verma ¶112-117.

Claim 6 is rejected under 35 U.S.C. 103 as being obvious by the combination of US 20190057400 to Nair et al. (hereinafter referred to as “Nair”) in view of US 20040128196 to Shibuno (hereinafter referred to as “Shibuno”) in further view of US 20190132224 to Verma et al. (hereinafter referred to as “Verma”) US 20150073989 and in even further view to Green et al. (hereinafter referred to as “Green”).

Claim 6: 
Specifically, Nair expressly discloses the following:
…in the behavior history of the plurality of model customers and…in the target customer behavior history; (Nair ¶160, 176-182 the customer modeling behavior is based on each customer’s (target customer) transactions and spending history/habits out of a multitude of customers as well as a comparison of each customer’s transactions and spending  habits to other customers in order to rank each customer (model customer) with respect to a predetermined ranking of customers such as coffee purchases within a 3 month transaction period and extrapolate results to a twelve month transaction period. Further, Fig. 3 describes the merchant using a period of time and a particular mount spent by each customer to rank customers from lowest amount spent to highest amount spent.  The system can also create a composite score for the customer with respect to the merchant by combining the rankings for two or more customer attributes of a customer with respect to at least one peer merchant who then ranks customers like 90, 88, 70, 72, and 66 where the composite score (average) is 77.2 therefore the target customer ranked 66 or 72 are below the average and are considered poorly ranked or not ranked when using 77.2 as a threshold for loyalty).
Although Nair in view of Shibuno teaches an average rate showing that any customer at that rate or above to be a customer model and anyone below that rate to be a target customer it doesn’t expressly disclose behavioral nodes connecting to one another showing the relationship between expected behaviors and outliers (nonmatching behaviors) of customers and Verma teaches: 
 further configured to further perform the step comprised of: highlighting the nodes among the added nodes…; (Verma ¶112-117 FIG. 3 highlights customers with normal behavior (304), customer identified as outliers (306), and known outliers (308).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Nair in view of Shibuno’s customer modeling behavior based on each customer’s transactions and spending history/habits and highlight customers with normal behaviors and new identified outliers of the customer of Verma as both are analogous art which teach solutions to predicting customer behavior as taught in Nair ¶160, 176 in view of Shibuno and detects new cases of outlier network activity by assessing the behavioral similarities between users within a network of users which is displayed in the interactive tool as taught in Verma ¶112-117.
Although Nair in view of Shibuno and in further view of Verma teaches an average rate showing that any customer at that rate or above to be a customer model and anyone below that rate to be a target customer it doesn’t expressly disclose matching behaviors and Green teaches: 
…for which there is a match between a behavior…; (Green ¶85 the profile selector selects a user specific profile from the set of transaction profiles based on matching the characteristics of the transaction profiles and the characteristics of the user data where the user data indicates a set of characteristics of the user and the profile selector selects the user specific profile for a particular user that best matches the set of characteristics specified by the user data)
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Nair in view of Shibuno in further view of Verma’s ranking of each customer with respect to a predetermined ranking of customers and have an aggregated spending profile for each user of Green as both are analogous art which teach solutions to predicting 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
US 20190188784 A1
SYSTEM, PLATFORM, DEVICE AND METHOD FOR PERSONALIZED SHOPPING
Bleicher; David et al.
US 20190102784 A1
MODELING SEQUENTIAL ACTIONS
Chen; Zheng et al.
US 20180349991 A1
SYSTEM AND METHOD FOR ISSUING A LOAN TO A CONSUMER DETERMINED TO BE CREDITWORTHY AND GENERATING A BEHAVIORAL PROFILE OF THAT CONSUMER
Fidanza; Paolo et al.
US 20160140589 A1
RETAIL CUSTOMER ENGAGEMENT ZONES
Deshpande; Ajay Ashok et al.
US 20120069131 A1
Reality alternate
Abelow; Daniel H.
US 20160086222 A1
METHOD AND SYSTEM TO REMIND USERS OF TARGETED OFFERS IN SIMILAR CATEGORIES
Kurapati; Kaushal
US 20150170175 A1
METHOD AND SYSTEM FOR IDENTIFYING A COHORT OF USERS BASED ON PAST SHOPPING BEHAVIOR AND OTHER CRITERIA
Zhang; Fan et al.
US 20130325681 A1
SYSTEM AND METHOD OF CLASSIFYING FINANCIAL TRANSACTIONS BY USAGE PATTERNS OF A USER
Somashekar; Manjunath Sulibele et al.
US 20090177745 A1
SYSTEM AND METHOD FOR DELIVERY OF AUGMENTED MESSAGES
Davis; Marc Eliot et al.
US 20090240518 A1
ENHANCED SHOPPING & MERCHANDISING METHODOLOGY
Borom; Danielle Lynn et al.
US 20160196485 A1
ANTI-THEFT SYSTEM USED FOR CUSTOMER SERVICE
Patterson; Hubert A. et al.

SYSTEM AND METHOD FOR PROVIDING RECOMMENDATIONS TO A TARGET USER BASED UPON REVIEW AND RATINGS DATA
Sen; Sandip et al.
US 20190347703 A1
System, Platform and Method for Personalized Shopping Using an Automated Shopping Assistant
Bleicher; David et al.
US 20190188770 A1
INTELLIGENT RECOMMENDATION SYSTEM
Zhou; Keguo
US 20190139063 A1
METHODOLOGY OF ANALYZING INCIDENCE AND BEHAVIOR OF CUSTOMER PERSONAS AMONG USERS OF DIGITAL ENVIRONMENTS
Lamm; Zachary et al.
US 20190034951 A1
SYSTEMS AND METHODS FOR MANAGING RETAIL OPERATIONS USING BEHAVIORAL ANALYSIS OF NET PROMOTER CATEGORIES
Cole; Withiel
US 20180121939 A1
METHOD AND SYSTEM FOR PREDICTING BEHAVIORAL CHARACTERISTICS OF CUSTOMERS IN PHYSICAL STORES
Eswaran; Sharanya et al.
US 10713670 B1
Method and system for finding correspondence between point-of-sale data and customer behavior data
Moon; Hankyu et al.
US 20120253907 A1
Commerce System and Method of Controlling the Commerce System by Generating Individualized Discounted Discounted Offers to Consumers
Ouimet; Kenneth J.
US 20130325653 A1
Commerce System and Method of Providing Personalized Marketing Presentation with Products of Interest for Consumer
Ouimet; Kenneth J.
US 20140222506 A1
CONSUMER FINANCIAL BEHAVIOR MODEL GENERATED BASED ON HISTORICAL TEMPORAL SPENDING DATA TO PREDICT FUTURE SPENDING BY INDIVIDUALS
Frazer; Durban et al.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272- 6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623